UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23970 FALCONSTOR SOFTWARE, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0216135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Huntington Quadrangle Melville, New York (Address of principal executive offices) (Zip Code) 631-777-5188 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of Common Stock outstanding as of November 5, 2010 was 46,091,068 1 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 3 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 4 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 40 PART II. Other Information 40 Item 1. Legal Proceedings 40 Item 1A. Risk Factors 41 Item 6. Exhibits 46 2 Index PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 December31, 2009 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowances of $5,652,038 and$7,503,338, respectively Prepaid expenses and other current assets Income tax receivable Inventory Deferred tax assets, net. - Total current assets Property and equipment, net of accumulated depreciation of $20,931,632 and $17,380,681, respectively Long-term marketable securities Deferred tax assets, net. Other assets, net Goodwill Other intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue, net Total current liabilities Other long-term liabilities Deferred revenue, net Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock - $.001 par value, 2,000,000 shares authorized - - Common stock - $.001 par value, 100,000,000 shares authorized, 54,006,184 and 52,389,028 shares issued, respectively and 46,000,949 and 44,383,793 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Common stock held in treasury, at cost (8,005,235 and 8,005,235 shares, respectively) ) ) Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Product revenues $ Support and services revenues Cost of revenues: Product Support and service Total cost of revenues Gross profit $ Operating expenses: Research and development costs Selling and marketing General and administrative Total operating expenses Operating loss ) Interest and other income, net Loss before income taxes ) Provision (benefit) for income taxes ) ) Net loss $ ) $ ) $ ) $ ) Basic net loss per share $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) Weighted average basic shares outstanding Weighted average diluted shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 4 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Share-based payment compensation Non-cash professional services expenses Realized (gain) loss on marketable securities ) Deferred tax asset valuation allowance - Provision for returns and doubtful accounts Deferred income tax provision ) ) Changes in operating assets and liabilities: Accounts receivable Prepaid expenses and other current assets ) Income tax receivable - Inventory ) ) Other assets ) Accounts payable ) Accrued expenses and other liabilities ) Deferred revenue ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Sale of marketable securities Purchase of marketable securities ) ) Purchase of property and equipment ) ) Purchase of software license - ) Capitalized software development costs - ) Security deposits ) Purchase of intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments to acquire treasury stock - ) Proceeds from exercise of stock options Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid for income taxes $ $ The Company did not pay any interest for the nine months ended September 30, 2010 and 2009. See accompanying notes to unaudited condensed consolidated financial statements. 5 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements (1)Summary of Significant Accounting Policies (a)The Company and Nature of Operations FalconStor Software, Inc., a Delaware Corporation (the "Company"), develops, manufactures and sells network storage solutions and provides the related maintenance, implementation and engineering services. (b)Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. (c)Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation. The Company no longer presents revenues classified as (i) “software licenses,” (ii) “maintenance,” and (iii) “software services and other” within the condensed consolidated statement of operations. The Company presents revenues derived from software solutions integrated with hardware and stand-alone software applications as “product revenue” and revenues derived from maintenance and professional services as “support and services revenue” within the condensed consolidated statement of operations. In addition, the Company presents the related cost of revenues from both “product revenue” and “support and services revenues” as separate line items within the condensed consolidated statement of operations. Certain costs, including personnel, shipping and logistics costs, and share-based compensation expense, from prior periods have been reclassified from various operating expense line items to “cost of revenues – product.” The Company believes the reclassifications provide a more meaningful representation of the Company’s product and services offerings. The reclassifications had no effect on net earnings, total stockholders' equity, total assets or cash flows. (d)Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company’s significant estimates include those related to revenue recognition, accounts receivable allowances, share-based payment compensation, cost-based investments, marketable securities and deferred income taxes. Actual results could differ from those estimates. The financial market volatility, both in the U.S. and in many other countries where the Company operates, has impacted and may continue to impact the Company’s business. Such conditions could have a material impact to the Company’s significant accounting estimates discussed above, in particular those around accounts receivable allowances, cost-based investments, marketable securities and the recoverability of deferred tax assets. (e)Unaudited Interim Financial Information The accompanying unaudited interim condensed consolidated financial statements have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations relating to interim financial statements. 6 Index In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of the Company at September 30, 2010, and the results of its operations for the three and nine months ended September 30, 2010 and 2009. The results of operations of any interim period are not necessarily indicative of the results of operations to be expected for the full fiscal year. (f)Cash Equivalents and Marketable Securities The Company considers all highly liquid investments with maturities of three months or less when purchased to be cash equivalents. The Company records its cash equivalents and marketable securities at fair value in accordancewith the authoritative guidance issued by the Financial Accounting Standards Board (“FASB”) on fair value measurements and disclosures. As of September 30, 2010 and December 31, 2009, the Company’s cash equivalents consisted of money market funds, corporate bonds and government securities. At September 30, 2010 and December 31, 2009, the fair value of the Company’s cash equivalents amounted to approximately $5.0 million and $8.8 million, respectively. As of September 30, 2010 and December 31, 2009, the Company’s marketable securities consisted of corporate bonds, auction rate securities, and government securities. As of September 30, 2010 and December 31, 2009, the fair value of the Company’s current marketable securities was approximately $24.0 million and $25.0 million, respectively. In addition, as of both September 30, 2010 and December 31, 2009, the Company had an additional $1.1 million of long-term marketable securities that required a higher level of judgment to determine the fair value. All of the Company’s marketable securities are classified as available-for-sale, and accordingly, unrealized gains and losses on marketable securities, net of tax, are reflected as a component of accumulated other comprehensive loss in stockholders’ equity. Any other-than-temporary impairments are recorded within interest and other loss, net in the condensed consolidated statement of operations. See Note (5) Marketable Securities for additional information. (g)Fair Value of Financial Instruments Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. To increase the comparability of fair value measurements, a three-tier fair value hierarchy, which prioritizes the inputs used in the valuation methodologies, is as follows: Level1—Valuations based on quoted prices for identical assets and liabilities in active markets. Level2—Valuations based on observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. Level3—Valuations based on unobservable inputs reflecting our own assumptions, consistent with reasonably available assumptions made by other market participants. These valuations require significant judgment. As of both September 30, 2010 and December 31, 2009, the fair value of the Company’s financial instruments including cash and cash equivalents, accounts receivable, accounts payable, and accrued expenses, approximated book value due to the short maturity of these instruments. See Note (4) Fair Value Measurements for additional information. (h)Revenue Recognition The Company derives its revenue from sales of its products and services. Product revenue consists of the Company’s software integrated with industry standard hardware and sold as one complete turn-key integrated solution. Product revenue also consists of stand-alone software applications. Support and services revenue consists of both maintenance revenues and professional services revenues. 7 Index In accordancewith the authoritative guidance issued by the FASB on revenue recognition, the Company recognizes revenue from product revenue when persuasive evidence of an arrangement exists, the fee is fixed and determinable, the product is delivered, and collection of the resulting receivable is deemed probable. Products delivered to a customer on a trial basis are not recognized as revenue until a permanent key code is delivered to the customer. Reseller customers typically send the Company a purchase order when they have an end user identified. When a customer purchases maintenance with any product, the Company allocates a portion of the fee to maintenance for its fair value. Maintenance fees are deferred and recognized as revenue ratably over the term of the contract. The long-term portion of deferred revenue relates to maintenance contracts with terms in excess of one year. The cost of providing technical support is included in cost of support and services revenue. The Company provides an allowance for product returns as a reduction of revenue, based upon historical experience and known or expected trends. Revenues associated with software implementation and software engineering services are recognized when the services are performed. Costs of providing these services are included in cost of support and services revenue. The Company has entered into various distribution, licensing and joint promotion agreements with OEMs and distributors, whereby the Company has provided to the reseller a non-exclusive software license to install the Company’s software on certain hardware or to resell the Company’s software in exchange for payments based on the products distributed by the OEM or distributor. Such payments from the OEM or distributor are recognized as revenue in the period reported by the OEM or distributor For the three months ended September 30, 2010, the Company did not have any customers who accounted for 10% or more of total revenues. For the three months ended September 30, 2009, the Company had two customers that together accounted for 29% of revenues. As of each of September 30, 2010 and December 31, 2009, the Company did not have any customers that accounted for 10% or more of the accounts receivable balance for each of the respective periods. (i)Property and Equipment Property and equipment are recorded at cost. Depreciation is recognized using the straight-line method over the estimated useful lives of the assets (3 to 7 years). For the three months ended September 30, 2010 and 2009, depreciation expense was $1,103,009 and $1,162,155, respectively.For the nine months ended September 30, 2010 and 2009, depreciation expense was $3,513,593 and $3,442,954, respectively. Leasehold improvements are amortized on a straight-line basis over the term of the respective leases or over their estimated useful lives, whichever is shorter. (j)Goodwill and Other Intangible Assets Goodwill represents the excess of the purchase price over the estimated fair value of net tangible and identifiable intangible assets acquired in business combinations. The Company has not amortized goodwill related to its acquisitions, but instead tests the balance for impairment. The Company’s annual impairment assessment is performed during the fourth quarter of each year, and an assessment is made at other times if events or changes in circumstances indicate that it is more likely than not that the asset is impaired. Identifiable intangible assets, which include (i) assets acquired through business combinations, which include customer contracts and intellectual property, and (ii) patents amortized over three years using the straight-line method. For the three months ended September 30, 2010 and 2009, amortization expense was $140,954 and $158,581, respectively. For the nine months ended September 30, 2010 and 2009, amortization expense was $429,635 and $486,301, respectively. The gross carrying amount and accumulated amortization of other intangible assets as of September 30, 2010 and December 31, 2009 are as follows: 8 Index September 30, December 31, Goodwill: $ $ Other intangible assets: Gross carrying amount $ $ Accumulated amortization ) ) Net carrying amount $ $ (k)Software Development Costs and Purchased Software Technology In accordance with the authoritative guidance issued by the FASB on costs of software to be sold, leased, or marketed, costs associated with the development of new software products and enhancements to existing software products are expensed as incurred until technological feasibility of the product has been established. Based on the Company’s product development process, technological feasibility is established upon completion of a working model. Amortization of software development costs is recorded at the greater of the straight-line basis over the products estimated life, typically three years, or the ratio of current revenue of the related products to total current and anticipated future revenue of these products. During the nine months ended September 30, 2009, the Company capitalized approximately $81,000 related to software development projects. The Company did not capitalize any software development costs during the nine months ended September 30, 2010. During both the three months ended September 30, 2010 and 2009, the Company recorded $6,725 of amortization expense related to capitalized software costs. During the nine months ended September 30, 2010 and 2009, the Company recorded $20,175 and $13,450, respectively, of amortization expense related to capitalized software costs. Purchased software technology net carrying value of $118,750 and $510,000, after accumulated amortization of $6,208,681and $5,817,431, is included within other assets in the unaudited condensed consolidated balance sheets as of September 30, 2010 and December 31, 2009, respectively. Amortization expense was $124,028 and $134,468 for the three months ended September 30, 2010 and 2009, respectively. Amortization expense was $391,528 and $408,373 for the nine months ended September 30, 2010 and 2009, respectively. Amortization of purchased software technology is recorded at the greater of the straight line basis over the products estimated remaining life or the ratio of current period revenue of the related products to total current and anticipated future revenue of these products. (l)Income Taxes The Company records income taxes under the liability method. Deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be realized or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. In determining the period in which related tax benefits are realized for book purposes, excess share-based compensation deductions included in net operating losses are realized after regular net operating losses are exhausted. The Company accounts for uncertain tax positions in accordance with the authoritative guidance issued by the FASB on income taxes, which addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Pursuant to the authoritative guidance, the Company may recognize the tax benefit from an uncertain tax position only if it meets the “more likely than not” threshold that the position will be sustained on examination by the taxing authority, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement. In addition, the authoritative guidance addresses de-recognition, classification, interest and penalties on income taxes, accounting in interim periods, and also requires increased disclosures. The Company includes interest and penalties related to its uncertain tax positions as part of income tax expense within its condensed consolidated statement of operations. See Note (3) Income Taxes for additional information. 9 Index (m)Long-Lived Assets The Company reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. If the sum of the expected future cash flows, undiscounted and without interest is less than the carrying amount of the asset, an impairment loss is recognized as the amount by which the carrying amount of the asset exceeds its fair value. (n)Share-Based Payments The Company accounts for share-based payments in accordance with the authoritative guidance issued by the FASB on stock compensation, which establishes the accounting for transactions in which an entity exchanges its equity instruments for goods or services. Under the provisions of the authoritative guidance, share-based compensation expense is measured at the grant date, based on the fair value of the award, and is recognized as an expense over the requisite employee service period (generally the vesting period), net of estimated forfeitures. The Company estimates the fair value of share-based payments using the Black-Scholes option-pricing model. The estimation of share-based awards that will ultimately vest requires judgment, and to the extent actual results or updated estimates differ from the Company’s current estimates, such amounts will be recorded as a cumulative adjustment in the period estimates are revised. The Company considers many factors when estimating expected forfeitures, including types of awards, employee class and historical experience. Additionally, share-based awards to non-employees are expensed over the period in which the related services are rendered, at their fair value. All share-based awards are expected to be fulfilled with new shares of common stock. See Note (2) Share-Based Payment Arrangements for additional information. (o)Foreign Currency Assets and liabilities of foreign operations are translated at rates of exchange at the end of the period, while results of operations are translated at average exchange rates in effect for the period. Gains and losses from the translation of foreign assets and liabilities from the functional currency of the Company’s subsidiaries into the U.S. dollar are classified as accumulated other comprehensive loss in stockholders’ equity. Gains and losses from foreign currency transactions are included in the condensed consolidated statements of operations within interest and other loss, net. During the three months ended September 30, 2010 and 2009, foreign currency transactional gain totaled approximately $107,000 and $98,000, respectively. During the nine months ended September 30, 2010 and 2009, foreign currency transactional loss totaled approximately $176,000 and $421,000, respectively. The aforementioned foreign currency transactional results are net of the foreign currency forward contracts utilized by the Company as part of the management program to reduce the volatility in earnings caused by exchange rate fluctuations.See Note (7) Derivative Financial Instruments for additional information. (p)Earnings Per Share (EPS) Basic EPS is computed based on the weighted average number of shares of common stock outstanding. Diluted EPS is computed based on the weighted average number of common shares outstanding increased by dilutive common stock equivalents. Due to the net loss for both the three and nine months ended September 30, 2010, all common stock equivalents of 13,066,077 were excluded from diluted net loss per share because they were anti-dilutive. Due to the net loss for both the three and nine months ended September 30, 2009, all common stock equivalents of 13,056,165 were excluded from diluted net loss per share because they were anti-dilutive. As of September 30, 2010 and 2009, potentially dilutive common stock equivalents included 13,066,077 and 13,056,165, respectively, attributable to stock option awards, restricted stock awards and restricted stock unit awardsoutstanding. 10 Index The following represents a reconciliation of the numerators and denominators of the basic and diluted EPS computation: Three Months Ended September 30, 2010 Three Months Ended September 30, 2009 Net Loss Shares Per Share Net Loss Shares Per Share (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic EPS $ ) $ ) $ ) $ ) Effect of dilutive securities: Stock options and restricted stock - - Diluted EPS $ ) $ ) $ ) $ ) Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 Net Loss Shares Per Share Net Loss Shares Per Share (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic EPS $ ) $ ) $ ) $ ) Effect of dilutive securities: Stock options and restricted stock - - Diluted EPS $ ) $ ) $ ) $ ) (q)Investments As of both September 30, 2010 and December 31, 2009, the Company maintained certain cost-method investments aggregating $973,965, which are included within other assets, net in the accompanying condensed consolidated balance sheets. During the three and nine months ended September 30, 2010 and 2009, the Company did not recognize any impairment charges related to any of its cost-method investments. (r)Treasury Stock The Company accounts for treasury stock under the cost method and includes treasury stock as a component of stockholders’ equity. (s)New Accounting Pronouncements In January 2010, the FASB issued authoritative guidance that requires reporting entities to make new disclosures about recurring or nonrecurring fair-value measurements including significant transfers into and out of Level 1 and Level 2 fair value measurements, and information on purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level 3 fair value measurements. The guidance was effective for the Company beginning with its first quarter of 2010, except for Level 3 reconciliation disclosures, which are effective for annual periods beginning after December15, 2010. The adoption of this authoritative guidance did not have a significant impact on the Company’s condensed consolidated financial statements. In October 2009, the FASB issued authoritative guidance related to the recognition of revenue for multiple-deliverable arrangements. Under the authoritative guidance, revenue may be allocated to the different elements in an arrangement based on relative selling price using the best estimate of selling price if vendor-specific or other third-party evidence of value is not available. This authoritative guidance will be effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. The Company is still assessing the potential impact of adopting the new authoritative guidance. 11 Index In October 2009, the FASB issued authoritative guidance altering the scope of revenue recognition guidance for software deliverables to exclude items sold that include hardware with software that is essential to the hardware's functionality. This authoritative guidance will be effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. The Company is still assessing the potential impact of adopting the new authoritative guidance. (2)Share-Based Payment Arrangements On May 6, 2010, the Company’s stockholders adopted the FalconStor Software, Inc., 2010 Outside Directors Equity Compensation Plan (the “2010 Plan”). The 2010 Plan is administered by the Board of Directors and provides for the issuance of up to 400,000 shares of Company common stock upon the vesting of options or upon the grant of shares with such restrictions as determined by the Board of Directors to the non-employee directors of the Company. Exercise prices of the options must be equal to the fair market value of the common stock on the date of grant. Options granted have terms of ten years. Shares of restricted stock have the terms and conditions set by the Board of Directors and are forfeitable until the terms of the grant have been satisfied. The following table summarizes the plans under which the Company was able to grant equity compensation as of September 30, 2010: Shares Shares Available Shares Last Date for Grant Name of Plan Authorized for Grant Outstanding of Shares FalconStor Software, Inc., 2006 Incentive Stock Plan May 17, 2016 FalconStor Software, Inc., 2010 Outside Directors Equity May 8, 2020 Compensation Plan On July 1, 2010, the total shares available for issuance under the FalconStor Software, Inc., 2006 Incentive Stock Plan (the “2006 Plan”) totaled 2,282,458. Pursuant to the 2006 Plan, if, on July 1st of any calendar year in which the 2006 Plan is in effect, the number of shares of stock as to which options, restricted shares and restricted stock units may be granted under the 2006 Plan is less than five percent (5%) of the number of outstanding shares of stock, then the number of shares of stock available for issuance under the 2006 Plan is automatically increased so that the number equals five percent (5%) of the shares of stock outstanding. In no event shall the number of shares of stock subject to the 2006 Plan in the aggregate exceed twenty million shares, subject to adjustment as provided in the 2006 Plan. On July 1, 2010, the total number of outstanding shares of the Company’s common stock totaled 45,649,155. Pursuant to the 2006 Plan, as amended, the total shares available for issuance under the 2006 Plan increased by 1,808,729 shares to 2,282,458 shares available for issuance as of July 1, 2010. The following table summarizes the plans which have expired but still have equity awards outstanding as of September 30, 2010: Shares Available Shares Name of Plan for Grant Outstanding FalconStor Software, Inc., 2000 Stock Option Plan 1994 Outside Directors Stock Option Plan 2004 Outside Directors Stock Option Plan FalconStor Software, Inc., 2007 Outside Directors Equity Compensation Plan Options granted under all of the Company’s Plans have terms of ten years. 12 Index The following table summarizes stock option activity during the nine months ended September 30, 2010: Weighted Weighted Average Average Remaining Aggregate Number of Exercise Contractual Intrinsic Options Price Life(Years) Value Options Outstanding at December 31, 2009 $ Granted $ Exercised ) $ Canceled ) $ Forfeited ) $ Options Outstanding at March 31, 2010 $ $ Granted $ Exercised ) $ Canceled ) $ Forfeited ) $ Options Outstanding at June 30, 2010 $ $ Granted $ Exercised ) $ Canceled ) $ Forfeited ) $ Options Outstanding at September 30, 2010 $ $ Options Exercisable at September 30, 2010 $ $ Stock option exercises are fulfilled with new shares of common stock. The total cash received from stock option exercises for the three months ended September 30, 2010 and 2009 was $129,216 and $4,640, respectively. The total cash received from stock option exercises for the nine months ended September 30, 2010 and 2009 was $378,559 and $11,280, respectively. The total intrinsic value of stock options exercised during the three months ended September 30, 2010 and 2009 was $296,722 and $67,754 respectively. The total intrinsic value of stock options exercised during the nine months ended September 30, 2010 and 2009 was $2,712,673 and $111,536, respectively. 13 Index The Company recognized share-based compensation expense for all awards issued under the Company’s stock option plans in the following line items in the condensed consolidated statements of operations: Three months ended September 30, Cost of revenues - product $ $ Cost of revenues - support and service Research and development costs Selling and marketing General and administrative $ $ Nine months ended September 30, Cost of revenues - product $ $ Cost of revenues - support and service Research and development costs Selling and marketing General and administrative $ $ The Company has the ability to issue both restricted stock and restricted stock units. The fair value of the restricted stock awards and restricted stock units are expensed at either (i) the fair value per share at date of grant (outside directors, officers and employees), or (ii) the fair value per share as of each reporting period (non-employee consultants). A summary of the total stock-based compensation expense related to restricted stock awards and restricted stock units, which is included in the Company’s total share-based compensation expense for each respective period, is as follows: Three months ended September 30, Outside directors, officers and employees $ $ Non-employee consultants $ $ Nine months ended September 30, Outside directors, officers and employees $ $ Non-employee consultants $ $ As of September 30, 2010, an aggregate of 2,637,389 shares of restricted stock had been issued, of which, 1,374,572 had vested and 413,886 had been canceled. As of September 30, 2009, an aggregate of 2,099,080 shares of restricted stock had been issued, of which, 573,655 had vested and 390,500 had been canceled. As of September 30, 2010, an aggregate of 90,412 restricted stock units had been issued, of which 43,795 had vested and 1,382 had been canceled. As of September 30, 2009, an aggregate of 90,412 restricted stock units had been issued, of which none had vested or been canceled. 14 Index The following table summarizes restricted stock and restricted stock units activity during the nine months ended September 30, 2010: Number of Restricted Stock Awards / Units Non-Vested at December 31, 2009 Granted Vested Forfeited Non-Vested at March 31, 2010 Granted Vested Forfeited Non-Vested at June 30, 2010 Granted Vested Forfeited Non-Vested at September 30, 2010 Restricted stock and restricted stock units are fulfilled with new shares of common stock. The total intrinsic value of restricted stock for which the restrictions lapsed during the three months ended September 30, 2010 and 2009 was $677,307 and $967,245, respectively. The total intrinsic value of restricted stock for which the restrictions lapsed during the nine months ended September 30, 2010 and 2009 was $2,745,484 and $1,214,887, respectively. Options granted to officers, employees and directors during fiscal 2010 and 2009 have exercise prices equal to the fair market value of the stock on the date of grant, a contractual term of ten years, and a vesting period generally of three years. Based on each respective group’s historical vesting experience and expected trends, the estimated forfeiture rate for officers, employees and directors, as adjusted, was 11%, 24% and 9%, respectively. 15 Index Options granted to non-employee consultants have exercise prices equal to the fair market value of the stock on the date of grant and a contractual term of ten years. Restricted stock awards granted to non-employee consultants have a contractual term equal to the lapse of restriction(s) of each specific award. Vesting periods for share-based awards granted to non-employee consultants range from immediate vesting to three years depending on service requirements. A summary of the total stock-based compensation expense related to share-based awards granted to non-employee consultants, which is included in the Company’s total share-based compensation expense for each respective period, is as follows: Three months ended September 30, Non-qualified stock options $ $ Restricted stock awards $ $ Nine months ended September 30, Non-qualified stock options $ $ Restricted stock awards $ $ The Company estimates expected volatility based primarily on historical daily volatility of the Company’s stock and other factors, if applicable. The risk-free interest rate is based on the United States treasury yield curve in effect at the time of grant. The expected option term is the number of years that the Company estimates that options will be outstanding prior to exercise. The expected term of the awards issued since January 1, 2008, was determined based upon an estimate of the expected term of “plain vanilla” options as prescribed in SEC Staff Accounting Bulletin (“SAB”) No.110. The expected term of the awards issued prior to January 1, 2008, was determined using the “simplified method” prescribed in SAB No.107. As of September 30, 2010, there was approximately $6,875,601 of total unrecognized compensation cost related to the Company’s unvested options and restricted shares granted under the Company’s equity plans. (3)Income Taxes The Company’s provision for income taxes consists of U.S., state and local, and foreign taxes in amounts necessary to align our year-to-date tax provision with the effective rate that we expect to achieve for the full year.The Company’s 2010 annual effective tax rate (excluding discrete items) is estimated to be approximately (4.3) % based upon our anticipated results both in the U.S. and in its foreign subsidiaries. For the nine months ended September 30, 2010, the Company recorded an income tax provision of $17.0 million. During the third quarter of 2010, the Company concluded that it could no longer realize its domestic deferred tax assets on a more-likely-than-not basis. As a result, the income tax provision for the nine months ended September 30, 2010 does not provide any tax benefit for the current year domestic pre-tax loss and includes a discrete item of $16.2 million related to an increase in a valuation allowance for the deferred tax assets previously recognized. For the nine months ended September 30, 2009, the Company recorded an income tax benefit of $1.4. The income tax benefit for the nine months ended September 30, 2009 included: (i) a discrete tax benefit of $0.9 million as a result of its previously unrecognized tax benefits in connection with the Company’s completion of a research and development study finalized during the second quarter of 2009, and (ii) an overall decrease in the forecasted full year pre-tax income and the tax impact of certain non-deductible share based compensation expenses for income tax purposes expected to occur. The Company’s total unrecognized tax benefits as of September 30, 2010 and December 31, 2009 were approximately $5.1 million and $4.7 million, respectively, which if recognized, would affect the Company’s effective tax rate. As of September 30, 2010 and December 31, 2009, the Company had recorded an aggregate of approximately $107,000 and $85,000, respectively, of accrued interest and penalties. 16 Index (4)Fair Value Measurements The Company measures its cash equivalents and marketable securities at fair value. Fair value is an exit price, representing the amount that would be received on the sale of an asset or that would be paid to transfer a liability in an orderly transaction between market participants. As a basis for considering such assumptions, the Company utilizes a three-tier fair value hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: Fair Value Hierarchy The methodology for measuring fair value specifies a hierarchy of valuation techniques based upon whether the inputs to those valuation techniques reflect assumptions other market participants would use based upon market data obtained from independent sources (observable inputs) or reflect the Company’s own assumptions of market participant valuation (unobservable inputs). As a result, observable and unobservable inputs have created the following fair value hierarchy: · Level 1 – Quoted prices in active markets that are unadjusted and accessible at the measurement date for identical, unrestricted assets or liabilities. The Level 1 category includes money market funds, which at September 30, 2010 and December 31, 2009 totaled $3.3 million and $6.4 million, respectively, which are included within cash and cash equivalents and marketable securities in the condensed consolidated balance sheets. · Level 2 – Quoted prices for identical assets and liabilities in markets that are not active, quoted prices for similar assets and liabilities in active markets or financial instruments for which significant inputs are observable, either directly or indirectly. The Level 2 category at September 30, 2010 and December 31, 2009 includes government securities and corporate debt securities totaling $25.6 million and $27.3 million, respectively, which are included within cash and cash equivalents and marketable securities in the condensed consolidated balance sheets. · Level 3 – Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. The Level 3 category includes auction rate securities, which as of each September 30, 2010 and December 31, 2009 totaled $1.1 million, which are included within long-term marketable securities in the condensed consolidated balance sheets. Measurement of Fair Value The Company measures fair value as an exit price using the procedures described below for all assets and liabilities measured at fair value. When available, the Company uses unadjusted quoted market prices to measure fair value and classifies such items within Level 1. If quoted market prices are not available, fair value is based upon financial models that use, when possible, current market-based or independently-sourced market parameters such as interest rates andcurrency rates. Items valued using financial generated models are classified according to the lowest level input or value driver that is significant to the valuation. Thus, an item may be classified in Level 3 even though there may be inputs that are readily observable. If quoted market prices are not available, the valuation model used generally depends on the specific asset or liability being valued. The determination of fair value considers various factors including interest rate yield curves and time value underlying the financial instruments. As of each of September 30, 2010 and December 31, 2009, the Company held certain assets that are required to be measured at fair value on a recurring basis. Included within the Company’s marketable securities portfolio are investments in auction rate securities, which are classified as available-for-sale securities and are reflected at fair value. However, due to events in the U.S. credit markets, the auction events for these securities held by the Company failed commencing in the first quarter of 2008, and continued to fail into 2010. Therefore, the fair values of these securities are estimated utilizing a discounted cash flow analysis and other type of valuation model. These analyses consider, among other items, the collateral underlying the security, the creditworthiness of the issuer, the timing of the expected future cash flows, including the final maturity, and an assumption of when the next time the security is expected to have a successful auction. These securities were also compared, when possible, to other observable and relevant market data, which is limited at this time. 17 Index As of September 30, 2010, the Company recorded $40,000 cumulatively as an other-than-temporary impairment and a cumulative temporary decline in fair value of approximately $272,687 in accumulated other comprehensive loss. As of December 31, 2009, the Company had recorded $40,000 cumulatively as an other-than-temporary impairment and a cumulative temporary decline in fair value of approximately $282,534 in accumulated other comprehensive loss. The Company believes that the temporary declines in fair value are primarily due to liquidity concerns and not to the creditworthiness of the remaining underlying assets, because the majority of the underlying securities are almost entirely backed by the U.S.Government. However, if at any time in the future a determination that a valuation adjustment is other-than-temporary, the Company will record a charge to earnings in the period of determination. Items Measured at Fair Value on a Recurring Basis The following table presents the Company’s assets that are measured at fair value on a recurring basis at September 30, 2010: Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant other Unobservable Identical Assets Inputs Inputs Total (Level 1) (Level 2) (Level 3) Cash equivalents: Money market funds $ $ $
